DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction / Election
Applicants’ election with traverse of Species 1 directed to Figs. 1-4 in the reply filed on February 17, 2022 is acknowledged (3rd full paragraph in the Remarks section on p. 8 of Applicants’ reply).  The traversal is on the ground(s) that Species 1 reads on additional claims than previously indicated in the Restriction Requirement (Applicants assert that Species 1 reads on Claims 1-9 and 12 instead of just Claims 1-7, p. 8 of Applicants’ reply).  Upon review of Applicants’ assertions regarding the additional claims and further reconsideration of the additional Claims 8-9 and 12 relative to the O-ring embodiment of Figs. 1-4, Applicants’ assertions are found persuasive.  Thus, Claims 1-9 and 12 are examined on the merits below in the U.S. non-provisional application based on Applicants’ election of Species 1.  Claims 10-11 and 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US9121276 (Heidecker et al.; issued on September 1, 2015) (HEIDECKER). 
	In reference to Claim 1, HEIDECKER discloses:
		A compressor (10, title, Abstract, Figs. PRIOR ART Figs. 1-3) comprising: 
			a shell (cylindrical hermetic shell 12, col. 5, lines 38 and 39, PRIOR ART Figs. 1-3) defining a first pressure region (a high pressure space located at the upper portion of the compressor 10 within 12 that includes discharge chamber 74, col. 6, line 23) and a second pressure region (a low pressure space located at the lower portion of the compressor 10 within 12); 
			a first scroll member (non-orbiting scroll member 66, col. 6, line 17) disposed within the shell (12) and including a first end plate (portion of 66 at the end of the lead line of reference numeral 66 in PRIOR ART Fig. 1) and a first scroll wrap (involute portion 68, col. 6, line 18), the first end plate defining an annular recess (space that fits floating seal assembly 78, PRIOR ART Fig. 1) and a discharge passage (70, col. 6, line 21), the discharge passage (70) in communication with the first pressure region (includes 74); 

			a seal assembly (floating seal assembly 78, col. 7, line 15) at least partially disposed in the annular recess (space that fits floating seal assembly 78, PRIOR ART Fig. 1) and fluidly separating the first and second pressure regions (PRIOR ART Fig. 1) from each other, the seal assembly (78) including a first plate (annular base plate 90, col. 7, line 39), a second plate (annular upper seal base plate 96, col. 7, line 45), a first sealing member (outside diameter seal 104, col. 7, line 54) and a second sealing member (annular seal 94, col. 7, lines 42 and 43), the first and second plates (90, 96) surrounding the discharge passage (70), the first sealing member (104) sealingly engaged with the first plate (90) and the second plate (96) to restrict fluid flow from the first pressure region to the second pressure region (PRIOR ART Fig. 1), the second sealing member (94) sealingly engaged with the first sealing member (104) and the first plate (90) to further restrict fluid flow from the first pressure region to the second pressure region (PRIOR ART Fig. 1).  
	In reference to Claim 8, HEIDECKER discloses:  
		A compressor (10, title, Abstract, Figs. PRIOR ART Figs. 1-3) comprising: 
			a shell (cylindrical hermetic shell 12, col. 5, lines 38 and 39, PRIOR ART Figs. 1-3) defining a first pressure region (upper portion of the compressor 10 that 
			a first scroll member (non-orbiting scroll member 66, col. 6, line 17) disposed within the shell (12) and including a first end plate (base plate 202, col. 12, line 6) and a first scroll wrap (involute portion 68, col. 6, line 18), the first end plate (of 66) defining a discharge passage (discharge passage 70, col. 6, line 21), the discharge passage (70) in communication with the first pressure region (includes 74); 
			a second scroll member (orbiting scroll member 54, col. 6, lines 19 and 20) including a second end plate and a second scroll wrap (involute portion 56, col. 6, line 31), the second scroll wrap (56) meshingly engaging the first scroll wrap (68) to define a compression chamber therebetween (col. 6, lines 17-20); and 
			a seal assembly (floating seal assembly 78, col. 7, line 15) fluidly separating the first and second pressure regions (PRIOR ART Fig. 1) from each other, the seal assembly (78) including a first plate (annular base plate 90, col. 7, line 39), a second plate (annular upper seal base plate 96, col. 7, line 45), a first sealing member (outside diameter seal 104, col. 7, line 54) and a second sealing member (annular seal 94, col. 7, lines 42 and 43), the first plate (90) defining an annular groove (Groove Z, Examiner’s ANNOTATED PRIOR ART Fig. 2 of HEIDECKER) formed therein, the first sealing member (104) sealingly engaged with the first plate (90) and the second plate (96) to restrict fluid flow from the first pressure region to the second pressure region (PRIOR ART Figs. 1-3), the second sealing member (94) at least partially disposed within the annular groove (Groove Z) and sealingly engaged with a surface of the 

    PNG
    media_image1.png
    233
    636
    media_image1.png
    Greyscale

Examiner’s ANNOTATED PRIOR ART Fig. 2 of HEIDECKER 


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reissued US Re. 35,216 (Anderson et al.; issued on April 23, 1996) (ANDERSON). 
	The rejections of Claims 1-6 and 8-9 below are based on the embodiment of ANDERSON shown in Fig. 1.  
In reference to Claim 1, ANDERSON discloses:
		A compressor (title, Abstract, Figs. 1-10) comprising: 
			a shell (cylindrical hermetical shell 10, col. 2, line 63, Fig. 1) defining a first pressure region (discharge muffler chamber 76, col. 4, lines 1 and 2) and a second pressure region (space A in the suction region adjacent suction gas inlet fitting 17, col. 3, line 4, Examiner’s ANNOTATED Fig. 1 of ANDERSON); 
			a first scroll member (non-orbiting scroll member 58, col. 3, line 49) disposed within the shell (10) and including a first end plate (structure at the end of the 
			a second scroll member (orbiting scroll member 40, col. 3, line 35) including a second end plate (end plate 42, col. 3, lines 35 and 36) and a second scroll wrap (spiral wrap 44, col. 3, line 37), the second scroll wrap (44) meshingly engaging the first scroll wrap (56) to define a compression chamber (spaces between the warps 56 and 44, Fig. 1) therebetween; and 
			a seal assembly (includes annular floating seal 80, col. 4, lines 5 and 6, Fig. 1) at least partially disposed in the annular recess (space B) and fluidly separating the first and second pressure regions (76, A) from each other, the seal assembly (includes 80) including a first plate (seal 80, col. 4, line 6), a second plate (C, Examiner’s ANNOTATED Fig. 1 of ANDERSON), a first sealing member (D, Examiner’s ANNOTATED Fig. 1 of ANDERSON) and a second sealing member (128), the first and second plates (80 and C) surrounding the discharge passage (72), the first sealing member (D) sealingly engaged with the first plate (80) and the second plate (C) to restrict fluid flow from the first pressure region (A) to the second pressure region (76), the second sealing member (128) sealingly engaged with the first sealing member (D) and the first plate (80) to further restrict fluid flow from the first pressure region (76) to the second pressure region (A).  
	

		A compressor (title, Abstract, Figs. 1-10) comprising: 
			a shell (cylindrical hermetical shell 10, col. 2, line 63, Fig. 1) defining a first pressure region (discharge muffler chamber 76, col. 4, lines 1 and 2) and a second pressure region (space A in the suction region adjacent suction gas inlet fitting 17, col. 3, line 4, Examiner’s ANNOTATED Fig. 1 of ANDERSON); 
			a first scroll member (non-orbiting scroll member 58, col. 3, line 49) disposed within the shell (10) and including a first end plate (structure at the end of the lead line of reference character 58 located at the upper, central portion of Fig. 1) and a first scroll wrap (non-orbiting spiral wrap 56, col. 3, line 48), the first end plate defining a discharge passage (discharge passageway 72, col. 3, line 66), the discharge passage in communication with the first pressure region (76); 
			Serial No. 16/864,987Page 3 of 9a second scroll member (orbiting scroll member 40, col. 3, line 35) including a second end plate (end plate 42, col. 3, lines 35 and 36) and a second scroll wrap (spiral wrap 44, col. 3, line 37), the second scroll wrap (44) meshingly engaging the first scroll wrap (56) to define a compression chamber (spaces between the warps 56 and 44, Fig. 1) therebetween; and 
			a seal assembly (includes annular floating seal 80, col. 4, lines 5 and 6, Fig. 1) fluidly separating the first and second pressure regions (76, A) from each other, the seal assembly including a first plate (seal 80, col. 4, line 6), a second plate (C, Examiner’s ANNOTATED Fig. 1 of ANDERSON), a first sealing member (D, Examiner’s ANNOTATED Fig. 1 of ANDERSON) and a second sealing member (128), the first plate (80) defining an annular groove (E, Examiner’s ANNOTATED Fig. 1 of ANDERSON) 
	
    PNG
    media_image2.png
    360
    667
    media_image2.png
    Greyscale


Examiner’s ANNOTATED Fig. 1 of ANDERSON

	In reference to Claim 2, ANDERSON further discloses that the second sealing member (128, Examiner’s ANNOTATED Fig. 1 of ANDERSON) is an O-ring (128 has a ring shape like an “O”, and as such is interpreted as an O-ring).  

	In reference to Claims 4 and 9, ANDERSON further discloses that the first pressure region (76) is a discharge pressure chamber (col. 4, lines 1 and 2) and the second pressure region (A) is a suction pressure chamber (col. 3, lines 3-5).  
	In reference to Claim 5, ANDERSON also discloses that the first plate (80) includes an annular groove (E) formed in a surface thereof, and wherein the second sealing member (128) is disposed within the annular groove (E) and is sealingly engaged with a first upper surface (the external surface of B is above, or in a direction up from the external surface of 128 so as to be interpreted as an upper surface) of the first sealing member (D) to further restrict fluid flow from the first pressure region (76) to the second pressure region (A).  
	In reference to Claim 6, ANDERSON further discloses that the surface (associated with groove E) of the first plate (80) faces a second upper surface (F, faces at least an end of the external, radial outbound surface of 80) of the second plate (C).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HEIDECKER in view of ANDERSON.
	In reference to Claims 7 and 12, HEIDECKER teaches a scroll compressor having a seal assembly, a second pressure region, and a second sealing member as previously described above.  HEIDECKER does not teach a vent hole.  ANDERSON teaches a scroll compressor (title, Abstract, Figs. 1-10) having floating seal (includes 300, Fig. 8) that includes a vent hole (vent 316 shown in the right portion of Fig. 8, col. 6, lines 43-47).  A second sealing member (inside diameter seal 316, col. 6, lines 28-31, Fig. 8) is sealingly engaged with the first plate (annular base plate 300, col. 6, line 9) at a location radially inwardly relative to the vent hole (vent 316).
  	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a vent hole that is sealingly engaged with the first plate at a location radially inwardly relative to the vent hole as taught by ANDERSON and incorporate this feature into HEIDECKER’s scroll compressor for the benefit of providing the capability to prevent an excessive buildup of pressure around the seals that can otherwise damage the seals during scroll compressor operation 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday March 4, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746